Exhibit 10.1

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of December 30, 2005 by and among (i)
each of the parties identified on the signature page hereof as landlord
(collectively, “Landlord”), and (ii) FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, as further amended by that certain
Second Amendment to Second Amended and Restated Lease Agreement dated as of June
3, 2005 (as so amended, the “Amended Lease”), Landlord leases to Tenant and
Tenant leases from Landlord certain premises at various locations, including
those premises as more particularly described on Exhibit A attached hereto (the
“Valley View Premises”); and

WHEREAS, Landlord and Tenant now wish to terminate the Amended Lease with
respect to the Valley View Premises and to amend the Amended Lease, subject to
and upon the terms and conditions hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.     Tenant represents and warrants that Tenant has not assigned the Amended
Lease with respect to the Valley View Premises or sublet all or any portion of
the Valley View Premises or otherwise granted the right to occupy all or any
portion of the Valley View Premises to any person or entity.

2.     Effective as of the date hereof, the Amended Lease is terminated with
respect to the Valley View Premises and no party shall have any further rights
or liabilities thereunder with respect to the Valley View Premises, except those
rights and liabilities which by their terms survive termination of the Amended
Lease.

 


--------------------------------------------------------------------------------



 

 

3.     Exhibit A-7 of the Amended Lease is hereby amended by deleting it in its
entirety and inserting “[INTENTIONALLY DELETED]” in its place.

4.     As partially terminated and amended hereby, the Amended Lease is hereby
ratified and confirmed.

[SIGNATURE PAGES FOLLOW]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

 

LANDLORD:

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, and SNH/LTA PROPERTIES GA LLC


 

By:

/s/ John R. Hoadley         
John R. Hoadley
Treasurer of each of the foregoing entities


 

TENANT:

FIVE STAR QUALITY CARE TRUST


 

By:

/s/ Bruce J. Mackey Jr.       
Bruce J. Mackey Jr.
Treasurer, Chief Financial Officer and Assistant Secretary

 

 


--------------------------------------------------------------------------------



 

 

The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

EXHIBIT A – The Valley View Premises

 

 

 